     Case 1:18-cv-00645-DAD-GSA Document 70 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BARRY L. BROOKINS,                                No. 1:18-cv-00645-DAD-GSA (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS IN FULL
14    RAJENDRA DWIVEDI, et al.,
                                                        (Doc. No. 69)
15                       Defendants.
16

17           Plaintiff Barry L. Brookins is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 2, 2020, the assigned magistrate judge issued findings and

21   recommendations, recommending that this action proceed only on plaintiff’s Eighth Amendment

22   inadequate medical claim against defendant Dwivedi and that all other claims and defendants be

23   dismissed due to plaintiff’s failure to state cognizable claims upon which relief may be granted as

24   to those other claims and defendants. (Doc. No. 69.)

25          The findings and recommendations were served on plaintiff and contained notice that any

26   objections thereto were to be filed within fourteen (14) days from the date of service. (Id. at 3.)

27   To date, no objections to the findings and recommendations have been filed with the court, and

28   the time in which to do so has now passed.
                                                        1
     Case 1:18-cv-00645-DAD-GSA Document 70 Filed 01/21/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5      1. The findings and recommendations issued on December 2, 2020 (Doc. No. 69) are

 6          adopted in full;

 7      2. This action now proceeds only on plaintiff’s Eight Amendment medical claim against

 8          defendant Dwivedi;

 9      3. All other claims in the complaint are dismissed; and

10      4. This case is referred back to the assigned magistrate judge for further proceedings.

11   IT IS SO ORDERED.
12
        Dated:     January 20, 2021
13                                                     UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
